Case 1:19-cv-00089 Document1 Filed on 06/03/19 in TXSD Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS

BROWNSVILLE DIVISION
re
EX PARTE )
PEDRO BRIITO-VALLADARES \( No.
)
Petitioner )(

PETITION FOR WRIT OF HABEAS CORPUS

TO THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS, BROWNSVILLE DIVISION:
The petition of PEDRO BRIITTO-VALLADARESshows:

1. Petitioner makes this application for a writ of habeas corpus on the grounds
that he is unlawfully detained and restrained of his liberty by the United States of

America, the Department of Justice, and the United States Marshals.

2. Petitioner is now in the custody of the respondents at Willacy County Jail

in Raymondville, Texas.

3. The cause or pretext of petitioner’s detention and restraint is that he is being
held as a material witness in the criminal action of United States of American v.

Roberto Rocha-Munoz, Cause No. B-19-377-02.
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 2 of 15

4. This detention and restraint is unlawful because, following 18 U.S.C. 3144,
petitioner has already been deposed as a material witness in criminal case United
States of America v. Roberto Rocha-Munoz, Cause No. B-19-00377. Additionally,
contrary to this court’s standing order, Petitioner is now being held beyond the 45
days which this court has set as a reasonable time to prepare for and to take
depositions pursuant to 18 U.S.C. 3144. The detention beyond 45 days, and the
detention after depositions, is contrary to the standing order of this Court, filed in
response to aclass action law suit in C.V. B-88-012, issued July 15, 188. See Exhibit
A. The July 15, 1988 order specifies that the provisions of 18 U.S.C. 3144, witnesses
may be detained "for a reasonable period of time" until the witness' deposition can
be taken pursuant to Rule 15 of the Federal Rules of Criminal Procedure. The July
15, 1988 order also states that once the depositions are completed that the witness “be
discharged”. Those depositions have been completed, but petitioner has not been
released to the immigration service so that he may be processed for deportation. Once
the deposition is taken, the government has no authority to further detain the
individual.

The government has made known to petitioner, through counsel, that it will
not file any request to release petitioner and will hold him until trial, at which time

he is expected to testify. However, section 18 USC 3144 does not allow for the
Case 1:19-cv-00089 Document1 Filed on 06/03/19 in TXSD Page 3 of 15

continued, oppressive incarceration of a witness to secure testimony. Once the
depositions have been taken, the power of the government to hold the witness is
extinguished. While it has been the practice for the Court to release witnesses only
upon request by the Government, that practice is not consistent with the July 15, 1988
order, nor with 18 U.S.C. 3144. The power to hold the witness against his or her will
ends with the taking of the deposition. The power to hold the witness beyond 45 days
requires Court approval, but in no case does the Court itself have the power to order
that a witness be held contrary to 18 U.S.C. 3144. The depositions are taken. This
witness, following 18 U.S.C. 3144, is now being held illegally. Petitioner demands
that this court release him from its arrest order (See Exhibit B) so that he may be
processed for deportation so that he may return to his home where he has loved ones
who are concerned for his welfare.

5. Petitioner has no other remedy for release from unlawful detention other than
this petition for a writ of habeas corpus. This is true because petitioner’s testimony
has been taken by deposition, following Section 18 U.S.C. 3144. Had the deposition
not yet taken place, petitioner acknowledges it is his duty to insist that his deposition
take place. It has taken place. Additionally, Petitioner is unable to meet the
conditions for bond, nor to pay bond, as Petitioner has no legal status to remain in the

United States, nor does he have any money to pay any bond. Petitioner’s challenge
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 4 of 15

to his incarceration based on his status as a material witnesses rests solely in the great

writ, which he herein files.

6. No other applications for a writ of habeas corpus have previously been

made to any other court or judge.

Prayer
For the reasons just stated, petitioner prays that:

A. This court issue a writ of habeas corpus commanding the United States
Marshall service to produce the body of the petitioner, PEDRO BRIITO-

VALLADARES, before this court at a time and place to be specified in that writ;

B. This court conduct a hearing and inquiry into the cause of the petitioner’s

detention; and

C. Following the hearing, petitioner be ordered discharged from the detention

and restraint described in this application.

Dated this 3“ Day of June, 2019.

By /s/Philip T. Cowen
Philip T. Cowen

Law Office of Philip Cowen
500 E. Levee St.
Brownsville, Texas 78520
State Bar No. 24001933

Fed ID 21717

Tel. 956-541-6031

4
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 5 of 15

Fax 956-541-6872
email: ptchb@att.net
Attorney for PEDRO BRITTO-VALLADARES
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 6 of 15

Prisoner’s Affidavit and Verification

1. My name is PEDRO BRIITTO-VALLADARES. I am the petitioner in this
action. I am currently incarcerated in the Willacy County Jail. I swear under

penalty of perjury that what I state below is true and correct.

2. I have read the petition and every statement in it is true and correct within
my personal knowledge.

3. I have no money to pay bond. I have no legal status to remain in the
United States such that I could qualify for bail under the special conditions of the

court for my release, set on April 3, 2019.

I signed this Verification on June 2, 2019 at the Willacy County Jail.

Pe

PEDRO BRIITO-VALLADARES

witnes’Z ye Ahi hire

Witness

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 7 of 15

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

BROWNSVILLE DIVISION
EX PARTE \(
PEDRO BRITO-VALLADARES,  )( NO.
i
PETITIONER \(

TO THE UNITED STATES MARSHAL SERVICE:
TO THE UNITED STATES ATTORNEY GENERAL
WILLIAM BARR OR HIS DESIGNEE:

Based on the Petition for Writ of Habeas Corpus and the papers submitted in
support of the Petition,

IT IS ORDERED that you must appear and show cause before this court,
located at 600 E. Harrison St. in Brownsville, Texas , in Courtroom

,on at

and then and there show cause why a writ of habeas

 

corpus should not issue for the relief prayed for in the Petition.

IT IS FURTHER ORDERED that service of this Order to Show Cause, the
Verified Petition for a Writ of Habeas Corpus, and all documents supporting the
Petition that have previously been filed with the court on by electronic filing

through the Courts ECF filing system will be sufficient service.

Signed this Day of June, 2019

 

UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 8 of 15

THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

 

BROWNSVILLE DIVISION
EX PARTE M
PEDRO BRITO-VALLADARES, )( NO.
PETITIONER x
ORDER ON PETITION

FOR A WRIT OF HABEAS CORPUS

The petitioner, PEDRO BRITO-VALLADARES, , filed a verified petition
in this court on June 3, 2019 for a writ of habeas corpus. The court issued an
initial writ to respondents, The United States Marshal Service and the Attorney
General of the United States, William Barr, or his Designee, , who made a return
to the petition on .On , the court held a
hearing on the petition.

Having considered the evidence presented and the arguments of counsel, the
court filed its opinion and findings on . In summary, it appears to the
court that PEDRO BRITO-VALLADARES, is being unlawfully detained by the
respondent and that this court has the jurisdiction to remedy this illegal and

unlawful detention by means of a writ of habeas corpus. Therefore,

IT IS THEREFORE ORDERED THAT:
Case 1:19-cv-00089 Document1 Filed on 06/03/19 in TXSD Page 9 of 15

1. The petition is GRANTED;
2. The clerk will issue a writ of habeas corpus commanding respondents to release

and discharge PEDRO BRITO-VALLADARES, from custody of the United

States Marshal Service.

Signed this day of June, 2019

 

UNITED STATES DISTRICT JUDGE
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 10 of 15

eg

| EXHIBIT a am

CLERK U. S. DISTRICT
1 eu g
SOUTHERN DISTRICT OF TEX
IN THE UNITED STATES DISTRICT COURT FILE DD
FOR THE SOUTHERN DISTRICT OF TEXAS MUL 15 1988

BROWNSVILLE DIVISION

TN

i
i

 

J. JESUS FAUSTINO AGUILAR-
AYALA, ROSALIO LUNA-ZAVALA,
ERNESTO CANTU-LUCERO, ALVARO
CANTU-RIOS, GAMALIEL PEREZ-—
SAVEDRA, EDGAR ODILIO

DE LEON-LOPEZ, HECTOR INES
PENA-ALVARADO, EDITH CONSUELO
GRISALES-CASTANO, and CLAUDIA
MARTA ANGELICA GOMEZ, on their
own behalfand on behalf of
all others similarly situated

vs. NO. B-88-012

CECILIO RUIZ, Supervisory
Detention Officer of the U.S.
Immigration and Naturalization
Service; OMER SEWELL, District
Director of the U.S.
Immigration and Naruralization
Service; B.S. BAKER, United
States Marshal; EDWIN MEESE,
Attorney General of the United
States; HENRY ONCKEN, United
States Attorney for the
‘Southern District of Texas

PUAN DDD LAO ADA AD OVO WA A A A aa
Q
°
YP

ORDER ;

On this the \S~ day of July, 1988 came to be considered the
issues raised by the Plaintiffs in this class action habeas cor-
pus petition. The Court has reviewed the pleadings and has fully
. considered the law applicable to the detention of material wit-—
nesses. The Court has alee carefully considered the peculiar
factual circumstances of the detention of material witnesses in
this Division, where such witnesses are typically undocumented

aliens who are rarely able to meet the conditions of theix

release. ae ee CERTIFY

Dar ju Glerk of Court
ae
« CO( 233 | tr

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 11 of 15

Section 3144 of Title 18 of the United States Code provides
that material ———— who cannot meet the conditions of their
release be detained only if (1) their testimony cannot be ade-
quately secured by deposition; and (2) a failure of justice
would result from releasing the witness from custody after his or
her deposition has been taken. The statute additionally provides

that such witnesses may be detained "for a reasonable period of -
time" until the witness' deposition can be taken pursuant to Rule
15 of the Federal Rules of Criminal Procedure. Rule 15 provides
that upon written notice of a pesos Set, witness and upon notice to
‘the parties, the Court may direct that his or her deposition be
taken, and after the deposition is subscribed,.that the witness
be discharged.

Recognizing the need for a comprehensive plan governing the
disposition of material witnesses in the Brownsville Division,
and in order to efféctuate the terms and purposes of 18 U.S.c.

§ 3144, the Court hereby enters the following Order:

1) If IS HEREBY ORDERED that the United States Attorney
shall furnish twice monthly to this Court, pursuant to Rule
46(g), Fed. R. Crim. P., a list of individuals incarcerated as
material witnesses. The list shall eoutiin the name of the
defendant and the cause number, the name of the material witness,
and the date his incarceration began.

2) Counsel who are appointed to represent material wit-
nesses pursuant to 18 U.S.C. 3006A(a)(1)(B), shall promptly
attempt to secure the release of such individuals either by bond

pending trial or otherwise pursuant to 18 U.S.C. § 3142 or by

a=Qm
- OC2Z14

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 12 of 15

securing their testimony for trial by deposition. Failure of
counsel to do so shall preclude compensation for services ren-
dered.

3) A motion to take the deposition of a material witness
can be filed by the witness, the defendant, or the United States
Attorney. Said motion shall be referred to and disposed of by
the United States Magistrate who is the duty magistrate in this

Division on the day the motion is filed. The deposition shall be
conducted within ten (10) days of the Magistrate's Order
requiring it.

4) The deposition shall be recorded either stenographically
or by videotape, or both. Unless all parties waive signature by
the witness of lbs deposition, the court reporter shall prepare
the transcript and deliver to the witness for his or her review
as soon as possible, in any event no later than five (5) days
after the date the deposition is taken. Once the deposition is
subscribed, or if the signing is waived, thé witness must be
released within twenty-four (24) hours thereafter.
| 5) The duty Magistrate's Deputy Clerk shall be responsible
for notifying all parties, including the United States Marshal
and an interpreter, if necessary, of the deposition and for
arranging the recording services. It is not necessary for the
Magistrate to preside over the taking of the depositions as.
rulings on objections to testimony Shall be made by this Court at
time of trial.

=) If the material witness or the defendant is the moving

' party, the deposition costs shall be paid by the witness or the

~) 600215

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 13 of 15

defendant, respectively, if he has retained counsel. In all
other cases, deposition costs shall be paid by the United States
Attorney.

7) No objection to the use of the deposition procedure in
lieu of retention in custody of material witnesses for trial.
shall be entertained absent conclusive proof that the release oF
the witness, in a particular case, would result in a failure of
justice. If such an objection is made by any party, it shall be
in writing detailing the reasons why a failure of justice would
result in that particular case. Said objection shall be pre-
sented to the United States Magistrate and heard by him before
the taking of the deposition of that particular material witness.

8) The deposition procedure must be pursued unless further
detention is necessary to prevent what is conclusively proven to
be a failure of justice. A decision by the Magistrate to retain
a material witness in custody pending trial is reviewable by this
Court upon written motion by the witness. Similarly, a decision
by the Magistrate denying an objection to the deposition proce-
dure by any party is reviewable by this Court upon written
motion.

9) In the absence of a District Court ruling that further
detention is necessary, any material witness in custody shall be
raleased by the Attorney General of the United States after
forty-five (45) days of incarceration, without further notice to

the parties. This. Court will monitor the list of material wit-

nesses to assure no one is retained in custody for more than

forty-five (45) days.

- 000216

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 14 of 15

It is so ORDERED.

_ DONE at Brownsville, Texas this \S day of July, 1988.

_—

Sf 2 / sy
Ne)
FILEMON B. VELA oo

 

United States District Judge

- 000217

 
Case 1:19-cv-00089 Document 1 Filed on 06/03/19 in TXSD Page 15 of 15

EXHIBIT B ee
Case 1:19-cr-00377 Document 2 Filed on 04/03/19 in TXSD Page 1 of 1
U.S Department of Justice

nit tates District Court
United States Attorney United States Distric!

      
 

 

UNITED STATES DISTRICT COURT APR 3 2019
SOUTHERN DISTRICT of TEXAS

—Davidt, Bradley,Gler-efCou
United States of America me

 

MAGISTRATE'SNO. (9-!9-Mg- 424
DISTRICT CT. NO.

Vv.
Roberto ROCHA-MunozLaura Samantha

RODRIGUEZ-Marquez

 

et ee ee ee ee ee

AFFIDAVIT

On this date appeared before the Court the following Agent, who, after being duly sworn, deposed and said:
In the captioned case,

1. Carlos Orlando COLINDRES-Hernandez 3. Jimmy SUJUY-Sanchez
2. Pedro BRITO-Valladaras 4.

(is)are material witness(es) for the prosecution at the trial of the above-named defendant(s) who (is)are charged
with violation of certain federal laws. The witness(es) are citizens of _(1) Mexico, (1) Honduras, (1) Guatemala .
illegally within the United States. Should they be left to their own devices and return home, they are not subject to
extradition. and it will be impracticable to secure their presence at such time as the case is called for trial.

Javier G. doval
HSi Task Force Officer

 

SUBSCRIBED and sworn to before me this__ 3 __ day of April 2019

— 2

Luck borg —

Ronald G. Mérgan *
UNITED STATES MAGISTRATE JUDGE

In view of the above affidavit, it is requested of the United States Magistrate that the witness(es) named in
the affidavit be required to make bail in such amount as the United States Magistrate should see fit to assure their
presence at the trial, and should they be unable to make such bond, that they be committed to the custody of the
United States Marshal pending final disposition of the criminal case, as provided by Rule 46(b) of the Federal
Rules of Criminal Procedure.

Itis ORDERED onthis__3 _ day of April , 2019 _, that the above witness(es) who
were this date brought before me be committed to the custody of the United. States a he pending final
disposition of the above captioned case, in lieu of bail in the sum of $ 5, with 20% KIT -

  
 

  

 

—_
Monald G. Mgfgan 7” ote
UNITED STATES MAGIS£RATE JUDGE

WOT-CR-S(1)

 
